DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered. 
Response to Arguments
Applicant’s amendment filed 08/22/2022 is accepted and entered.
Applicant alleges on page 7 of the Remarks that the combination of Jaeb/Kalt would not have an indicator that is configured to indicate the presence of wound exudate in the absorbent material. However, as set forth below, the liquid-air separator of Jaeb can comprise a color changing indicator that changes color when fluid is in contact with the liquid-air separator, which only occurs once the absorbent layer(s) have been fully saturated with exudate (¶ [0084]). As such, a change in color of the liquid-air separator will indicate presence of wound exudate at the level of the liquid-air separator, which in turn indicates the absorbent layer(s) have been fully saturated and therefore wound exudate is present within the absorbent layer(s) in the location inside the area of the indicator.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 114-119, 121-123, and 127-131 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Kalt (US 5000741).
Regarding Claim 114, Jaeb teaches a wound treatment apparatus (reduced pressure treatment system 100, Fig. 2 used with dressing 1700 of Fig. 17) for treatment of a wound site (108, Fig. 2) comprising:
a backing layer (cover 244, Fig. 17) having a perimeter configured to be positioned over skin surrounding the wound site (108, Fig. 2; ¶ [0115] and Fig. 17 indicate the cover comes into contact with the tissue site), the backing layer including an opening (260, Fig. 2; the opening in cover 244 is unlabeled in Fig. 17);
an absorbent material (1740, Fig. 17) positioned below the backing layer (244, Fig. 17);
a material layer (liquid-air separator 240, Fig. 17) positioned over the absorbent material (1740, Fig. 17) and below the backing layer (244, Fig. 17);
at least one layer (absorbent layer 228, Fig. 17) positioned below the absorbent material (1740, Fig. 17), the at least one layer (228, Fig. 17) configured to wick fluid (¶ [0064]; the absorbent layer is adapted to absorb exudate from the tissue site and therefore is configured to wick fluid upward) from the wound site (108, Fig. 2) towards the absorbent material (1740, Fig. 17);
a wound contact layer (interface layer 1715, Fig. 17) positioned beneath and substantially the same size as the at least one layer (228, Fig. 17; as seen in Fig. 17 the layers are the same size) 
Jaeb is silent regarding an indicator positioned adjacent to the opening above the absorbent material, wherein the indicator is configured to indicate the presence of wound exudate in the absorbent material when the wound exudate reaches a location inside an area of the opening when the area is viewed from above the backing layer.
Kalt teaches a tracheostomy tube dressing, thus being in the same field of endeavor of medical dressings, with an indicator (transparent membrane portion 268, Fig. 5b) positioned adjacent to an opening (tube hole 275, Fig. 5b). The transparent membrane portion allows the skin around the patient’s tracheostomy tube to be both visible and covered during the healing process (Col. 8 lines 15-17). Allowing the skin to be visible while the dressing remains on allows the patient or medical practitioner to monitor the healing of the wound without having to remove the dressing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backing layer of Jaeb to include a transparent portion surrounding the opening of the backing layer, as motivated by Kalt, to allow the internal portions of the wound dressing to be visible to the patient or medical practitioner so the state of the wound dressing can be monitored without having to remove the wound dressing (as motivated by Kalt Col. 8 lines 15-17). Modifying the backing layer to have this indicator will result in the indicator being above the absorbent material, since the backing layer is above the absorbent material. The indicator in the combination of Jaeb/Kalt will be configured to indicate a presence of wound exudate when the wound exudate reaches a location inside an area of the opening when the area is viewed from above the backing layer, as any exudate that enters the internal layers of the dressing and spreads to the area visible within the indicator will be visible under the transparent indicator. This is further motivated by Jaeb, who indicates in ¶ [0084] that the liquid-air separator 240 can undergo a visible color change when liquid has fully saturated the absorbent layer and been pulled through the absorbent layer into contact with the indicator within the liquid-air separator. Therefore, although the indicator of Jaeb/Kalt will allow the user to see the liquid-air separator, the liquid-air separator will only change colors after the absorbent material has been saturated and fluid has been pulled upwards to the liquid-air separator, and therefore the change in color of the liquid-air separator will indicate the presence of exudate in the absorbent material since the absorbent material would have been saturated to allow the liquid-air separator to come into contact with fluid.
Regarding Claim 115, Jaeb further discloses a fluidic connector (tubing adapter 116, Fig. 2) configured to transmit negative pressure (¶ [0042]) from a negative pressure source (110, Fig. 2) for the application of topical negative pressure (¶ [0043]) at the wound site (108, Fig. 2).
Regarding Claim 116, Jaeb further discloses the fluidic connector (116, Fig. 2) is positioned over the opening (260, Fig. 2) in the backing layer (244, Fig. 2).
Regarding Claims 117 and 118, the combination of Jaeb/Kalt, as set forth above for Claim 114, teaches the indicator is positioned below the fluidic connector, wherein the indicator is visible from above the fluidic connector. Since the indicator surrounds the opening in the backing layer, and the fluidic connector connects to the opening, the indicator will be visible around the fluidic connector. Since the indicator is part of the backing layer, the indicator is necessarily below the fluidic connector which is placed on top of the backing layer. Since the indicator surrounds the fluidic connector, when looking from above the fluidic connector, the indicator and areas under the indicator will be visible.
Regarding Claim 119, Jaeb further discloses the fluidic connector (116, Fig. 2) is adhered to the backing layer (244, Figs. 2 and 17) using an adhesive (¶ [0078]).
Regarding Claim 121, Jaeb further discloses the material layer (240, Fig. 17) has substantially the same perimeter shape as the absorbent material (1740, Fig. 17).
Regarding Claim 122, the combination of Jaeb/Kalt, as set forth above for Claim 114, teaches the indicator has a rotational-symmetrical shape. As seen in Fig. 5b of Kalt, the transparent membrane is circular, which is a rotational-symmetrical shape.
Regarding Claim 123, the combination of Jaeb/Kalt, as set forth above for Claim 114, teaches the indicator is in direct contact with the backing layer, since the backing layer has been modified to comprise the transparent membrane indicator surrounding the opening for the fluidic connector.
Regarding Claim 127, the combination of Jaeb/Kalt, as set forth above for Claim 114, teaches that the backing layer is transparent or translucent. Since the indicator is a transparent window in the backing layer, the backing layer can be said to be transparent in at least some portions.
Regarding Claim 128, Jaeb further discloses the backing layer (244, Fig. 17) defines a perimeter with a rectangular or a square shape (Fig. 17; ¶ [0085]).
Regarding Claims 129 and 130, Jaeb further discloses a negative pressure source (110, Fig. 2), wherein the negative pressure source (110, Fig. 2) is a pump (¶ [0042]).
Regarding Claim 131, Jaeb further discloses the absorbent material (1740, Fig. 17) comprises a superabsorbent material (¶ [0064]).
Claims 125 and 125 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Kalt (US 5000741) further in view of Hartwell (US 2011/0054421).
Regarding Claims 125 and 126, Jaeb/Kalt is silent whether the wound contact layer is adhered to a lower surface of the backing layer along the perimeter of the backing layer, and wherein the wound contact layer comprises an adhesive on a lower surface thereof.
Hartwell teaches a wound dressing, thus being in the same field of endeavor, with a wound contact layer (102, Fig. 3) with adhesive on the lower surface thereof (¶ [0036]) which is adhered to a lower surface of a backing layer (150, Fig. 3; the wound contact layer is adhered to the backing layer through the sealing layer 106, ¶ [0046]). The wound contact layer prevents tissue ingrowth into the wound dressing, and adhering the wound contact layer to the backing layer ensures the wound dressing remains intact when removing the wound dressing (¶ [0036]).
Therefore, it would have been obvious to substitute the wound contact layer of Jaeb/Kalt for the wound contact layer of Hartwell, to result in a wound contact layer that comprises an adhesive on a lower surface thereof and that is adhered to the lower surface of the backing layer along the perimeter of the backing layer, as motivated by Hartwell. This prevents tissue ingrowth into the wound dressing and allows the wound dressing to remain intact when the dressing is removed from the wound (as motivated by Hartwell ¶ [0036]).
Claim 132 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Kalt (US 5000741) further in view of Coulthard et al (US 2010/0125258).
Regarding Claim 132, Jaeb/Kalt is silent whether the absorbent material comprises cellulose fibers.
Coulthard teaches a wound dressing, thus being in the same field of endeavor, where the absorbent material can be made of superabsorbent fibers or cellulosic material (¶ [0059]).
Therefore, it would have been obvious to substitute the superabsorbent absorbent material of Jaeb/Kalt for the cellulosic absorbent material of Coulthard, which is motivated by Coulthard who discloses that both superabsorbent fibers and cellulosic material are known in the art to be used for absorbent layers in wound dressings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781